DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 11-14, 19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claflin et al (2012/0151898) in view of Laux et al (9,378,933), Kurosaka et al (2017/0146244) and Zheng et al “The Advantages of Non-Thermal Plasma for Detonation Initiation Compared with Spark Plug” and optionally in view of Shimo (10,526,965).  Claflin et al teach An annular combustion chamber 22 of the continuous detonation wave type enabling a mixture of a fuel and an oxidizer [“Ox” and “Fuel” in Fig. 1] injected in an axial direction [see 28 in Fig. 2] to be used to deliver continuous production of hot gas from detonation waves, the annular combustion chamber comprising: an outer wall 24, an inner wall 26, the inner wall being concentric with the outer wall such that an outer circumferential surface of the inner wall and an inner circumferential surface of the outer wall define two concentric rings, a electrode pair 44, 46 that are angularly distributed in uniform manner in the two concentric rings 24, 26, the a plurality of electrode pairs that are angularly distributed in uniform manner in two concentric rings, the two electrodes of a given pair each belonging to a different ring and being in radial alignment; and an electricity generator controlled by a control device to generate NRP electric discharges in succession between said plurality of electrode pairs, said electricity generator being configured to power at least a first pair of electrodes electrically so as to generate at least one first discharge zone and then sequentially, to power one after another, each of said following electrode pairs of said rings    nor the discharge zone covering a determined angular sector of the annular combustion chamber NOR      more narrowly:  wherein said electricity generator is configured to power each of said electrode pairs preceding at least one detonation front of said detonation wave.  Laux et al teach using a plurality of a plurality of electrode pairs and the inside ring 104 -- see paragraph 0025.  Note this is clearly  
“non-thermal plasma obviously broadened a range of equivalence ratio when the detonation wave could develop successfully, it also heightened the pressure value of detonation wave. Meanwhile, the detonation wave development time and the entire flame propagation time were reduced by 
It would have been obvious to one of ordinary skill in the art to replace the rings of sparking electrode pairs of Kurosaka et al, with rings of NRP electrodes, as taught by Zheng et al, in order to enhance the ignition by increasing the detonability of the wave and equivalence ratio by which detonation may occur.  
It would have been obvious to one of ordinary skill in the art to make the plurality of electrode pairs in two concentric rings, as taught by Claflin et al modified by Laux et al, to be operated sequentially as taught by Kurosaka, in order to ignite the detonation wave and/or maintain the detonation wave of Claflin et al [paragraph 0041], noting that Zheng teaches the superiority of using NRP electrodes for ignition to spark plugs.  
 	IN combination, the prior art teach a plurality of electrode pairs that are angularly distributed in uniform manner in the two concentric rings [Claflin modified by Laux], the two electrodes of a given pair each belonging to a different ring, being in radial alignment [Claflin modified by Laux], and defining therebetween a discharge zone covering a determined angular sector of the annular combustion chamber [Claflin modified by Laux and Kurosaka]; and an electricity generator [inherent in Claflin or 360 of Laux et al] controlled by a control device to generate nanosecond repetitive pulse (NRP) electric discharges in succession between said plurality of electrode pairs, said electricity generator being configured to power at least a first pair of electrodes electrically so as to generate at least one first discharge zone and then sequentially, to power one after another, each of said following electrode pairs of said rings [as demonstrated by 
  As for the limitation of wherein, in order to power each of said electrode pairs one after another, said electricity generator is configured to stop powering said at least one electrode pair when said at least one adjacent electrode pair is to be powered [taught by Kurosaka & Shimo to be fired sequentially];  It would have been obvious to one of ordinary skill in the art to power the electrodes sequentially and stop powering the electrodes when at least one adjacent electrode pair is to be powered, as suggested by Kurosaka and or Shimo, in order to prevent the application of electrical power when it is not needed to save electricity and/or to ensure electrical power is available to where it is needed, i.e. the igniting electrode pair.    The Claflin combination do not teach a range of number of electrodes.  As for the each ring comprises a number of electrodes lying in a range eight to sixty-four, this range is taught by Laux – see e.g. see Fig. 15 of Laux et al, which illustrates about 16 electrodes in each ring, thus teaches that range is within the typical usage in the art.  It would have been obvious to one of ordinary skill in the art to employ the claimed range of 8 to 64, as taught by Laux et al, as a typical range used in the art or as an obvious matter of using the workable ranges in the art.  
  Claflin et al do not teach wherein the electricity generator is configured to power the first pair of electrodes and a second pair of electrodes so as to generate the first discharge zone and a second discharge zone, the first and second discharge zones being .
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claflin et al (2012/0151898) in view of Laux et al (9,378,933),  Kurosaka et al (2017/0146244) and Zheng et al “The Advantages of Non-Thermal Plasma for Detonation Initiation Compared with Spark Plug” and optionally in view of Shimo (10,526,965), as applied to claim 11 above, and further in view of Houston, Jr et al (2004/0037756).      The prior art do not teach:  wherein said electrodes presents a T-shaped section with a first conductive portion forming a plate flush with an inside surface of said annular combustion chamber and a second conductive portion perpendicular to the .
 Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claflin et al (2012/0151898) in view of Laux et al (9,378,933),  Kurosaka et al (2017/0146244) and Zheng et al “The Advantages of Non-Thermal Plasma for Detonation Initiation Compared with Spark Plug” and optionally in view of Shimo (10,526,965), as applied above to claim 11, and further in view of Minick (2015/0308348).  Claflin teach an annular combustion chamber but do not teach it is in A turbine engine.  Minick teaches using rotating / continuous detonation annular combustion chambers, such as used by Claflin et al, are used in a turbine engine as a typical application used in the art and which takes advantage of the short, small lightweight combustion system with good specific fuel combustion [paragraph 0045].  It would have been obvious to one of ordinary skill in the art to employ the rotating detonation chamber in a turbine engine, as taught by Minick, as a typical application used in the art and which takes advantage of the short, .
Response to Arguments
Applicant's arguments filed 1/05/2021 have been fully considered but they are not persuasive. 
First, the Examiner disagrees with applicant’s interview summary as being agreed to by the Examiner:
“As discussed and agreed upon during the interview, the cited references fail to describe all of the features recited in amended independent Claim 11.”
Note the mailed interview summary reflecting the Examiner’s position did not convey agreement that the prior art did not teach all the features recited in the claims.
Applicant’s arguments concerning Claflin: 
“presents certain drawbacks such as the need for a large amount of energy because of the non-localized deposition of the plasma or chaotic initiation of the detonation, and in particular it still requires recourse to an even more complex initiator system in order to detonate the mixture a first time.”
 is not persuasive as the modification, as suggested by Kurosaka / Zheng would teach local deposition of energy and thus reduce the amount of power required.  Furthermore, it is noted that Kurosaka already teaches sequential initiation of pairs of electrodes to initiate the detonation and/or sustain the rotating detonation wave.
Applicant’s arguments concerning Houston and Laux being nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, these references are directed to structure of the claimed NRP electrodes, which are also present in Claflin et al.  Accordingly, these references are regarded as being both 1) in the same field of endeavor of NRP electrodes and 2) pertinent to the problem of using NRP electrodes in an annular or ring arrangement.  Applicant characterizes Laux and Houston as being: 
“reactive gas for decontamination, which appear to be very far away from a combustion chamber of a turbine engine”
In rebuttal, Laux clearly is relevant to Claflin [annular combustor] in that both deal with NRP discharges, including in annular chambers.  Houston was merely cited to teach the structure of NRP electrodes in a ring shape, which is what was claimed by applicant.   
Applicant’s arguments concerning Laux and the number of electrodes being between 500 and 2000 are not persuasive.  Laux clearly teaches:
“Thus, acceptable power efficiency can also be obtained for a number of pins much lower than the optimum number Nopt, which provides a lot of flexibility in the design of the apparatus [see col. 11, lines 37-40]” 
Applicant’s arguments concerning Shimo are not persuasive as Shimo was applied purely to show how multiple electrodes on inner and outer annular rings would be shown, i.e. related to the unillustrated embodiment of Kurosaka.  
Applicant argues that Kurosaka does not have multiple rings of electrodes.  In rebuttal, Kurosaka does teach multiple rings of electrodes [ground, center] that may be 
Zheng is now also applied as a teaching reference that teaches using non-thermal plasma via electrodes is superior to using spark plug electrodes in that 
“non-thermal plasma obviously broadened a range of equivalence ratio when the detonation wave could develop successfully, it also heightened the pressure value of detonation wave. Meanwhile, the detonation wave development time and the entire flame propagation time were reduced by half. All of these advantages benefited from the larger ignition volume when a non-thermal plasma was applied [from abstract]”
It would have been obvious to one of ordinary skill in the art to replace the rings of sparking electrode pairs of Kurosaka et al, with rings of NRP electrodes, as taught by Zheng et al, in order to enhance the ignition by increasing the detonability of the wave and equivalence ratio by which detonation may occur.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

January 14, 2021